COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Scott Lindberg v. Scott Callahan

Appellate case number:    01-19-00559-CV

Trial court case number: 19-DCV-262220

Trial court:              458th District Court of Fort Bend County

       On November 21, 2019, this Court issued an order directing the trial court to review
documents in the unsealed clerk’s record to determine if any of these documents should be sealed
under Rule 76a. The Court extended the time for the trial court to conduct this review until January
3, 2020. On January 15, appellant filed a motion to reinstate the appeal on the active docket
because the trial court has not filed a supplemental clerk’s record containing its ruling, as this
Court requested.
        On January 22, 2020, appellee responded to appellant’s motion, and asked that this Court
direct the trial court to comply with this Court’s prior order.
       Because the trial court has heard the parties’ arguments concerning sealing of additional
documents, as this Court requested in its prior order, the Court extends the deadline for the trial
court to file a supplemental clerk’s record containing its order until February 25, 2020.
Appellant’s motion to reinstate the appeal and set briefing deadline is at this time denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___January 30, 2020____